Citation Nr: 1740315	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bursitis and tendonitis in the left shoulder (left shoulder disability).

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to April 1995. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for diabetes mellitus and denied a rating higher than 10 percent for left shoulder disability.  

The Veteran testified during a Board video-conference hearing in May 2016 before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

In January 2017, the Board remanded the claims for additional development.

As reflected on the title page, the Board has recharacterized the left shoulder disability consistent with the January 2015 VA examiner's clarification of the diagnosis of the service-connected left shoulder disability. 

The Veteran's claim for a rating in excess of 10 percent for left shoulder disability is addressed in the decision; the issue of entitlement to service connection diabetes mellitus is addressed in the REMAND portion of the decision below.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms of the Veteran's left shoulder disability more nearly approximated flexion limited at shoulder level for the entire appeal period, but symptoms did not more nearly approximate left shoulder motion limited to midway between side and shoulder level in either forward flexion or abduction; nor was there evidence of ankylosis or impairment of the humerus, clavicle, or scapula.
CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for left shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In January 2017, the Board remanded the Veteran's claim for an increased rating for left shoulder disability for additional development, to specifically include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  As shown in the discussion below, the February 2017 VA examiner adequately conducted the testing requested in the remand, thus there has been substantial compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.



Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, each following analysis is undertaken with the possibility that "staged rating" may be appropriate.    

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40. 
When evaluating musculoskeletal disabilities, VA must consider additional rating factors including functional loss.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40.

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5021.  Diagnostic Code 5019 directs that bursitis will be rated on limitation of motion of the affective part or degenerative arthritis.  Under Diagnostic Code 5201, governing limitation of motion of the arm, a 20 percent rating is warranted for limitation of motion of the arm at shoulder level, a 30 percent rating is warranted for limitation of motion of the arm to midway between side and shoulder level, and a 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Veteran filed his claim for an increased rating for his left shoulder disability in September 2010.

As noted in the introduction and as explained further in detail below, although the January 2015 VA examiner clarified the Veteran's left shoulder disability as bicipital tendonitis and left subacromial/subdeltoid bursitis, the disability is correctly rated under DC 5201, as the Veteran's disability causes limitation of motion in his arm. 

An October 2010 VA examination reflects the Veteran's report that about two years prior, he developed pain in the left arm, which he says occasionally radiates to the left leg and the pain is worse when he is lifting heavy objects.  The pain occurred on a daily basis whereas until several years ago it was more intermittent.  When it is severe, he described it as an 8/10 scale.  He described the intensity as variable and that at most times it is much less than 8/10.  He stated he has daily flare-ups and that the severity of pain during the flare-ups is 8/10 with duration of 25-30 minutes.  He reported occasional weakness and numbness in his arms for approximately one year.  He indicated his left shoulder gives way when he lifts heavy objects.  There was no locking or apparent lack of endurance, effusion, and episodes of dislocation, heat, redness, tenderness, or drainage.

He stated that the pain was worse when lying down and sometimes when he is walking.  He indicated he was employed as a fireman and an asphalt loader at that time.  He indicated his left shoulder disability slows him down a little bit at work and he occasionally stops what he is doing.  He is able to perform on the job without any difficulty and the activities of daily living are accomplished without difficulty.  There was no effect on standing or walking, although occasionally he has pain in the left shoulder with swinging the arms while working.  He indicated he is right-handed.

Physical examination revealed no evidence of joint pain at rest.  Pain occurred with active option only at the extremes of shoulder movement.  There was no objective evidence for edema, effusion, instability, redness, heat, abnormal movement, guarding, deformity, malalignment, or drainage.  He complained of tenderness over biceps tendon origin.  Shoulder forward flexion and abduction was to 180 degrees, with some discomfort over the final 30 degrees of range of motion.  There was no additional limitation of motion after repetitive motion.  Radiograph of the left shoulder showed minimal degenerative changes and narrowing in the acromioclavicular joint.  

The examiner indicated that the Veteran has left shoulder tendonitis of the biceps region and had pain and difficulty with that aspect of the tendonitis.  During a flare-up the patient could have further limitation of range of motion amount of pain and diminished functional capacity, he was unable to estimate an additional loss without resorting to mere speculation.

A November 2011 VA examination report reflects the Veteran's complaints of losing strength in his left arm and his grip.  He reported he was unable to hold tight onto items, had difficulty with lifting from bending position to straight up, uncontrolled jumping movements in his arm during sleep, and he is unable to lift greater than twenty-five pounds with his left arm and he has to shift more weight to his right extremity.  He also reported difficulty with repetitive lifting, pulling, and climbing, and that the pain and use of his left arm/shoulder had gotten worse.  He reported burning, pulling, and jumping, sharp pain in his shoulder every time he lifted over and over with his job, lifting hoses up and down connecting and disconnecting from a truck tanker.  He indicated it lasts about 30-35 minutes with the pain for a day and a half. 

Flexion and abduction of the left shoulder was 150 degrees with pain at 90 degrees.  There was no change in motion following repetitive testing.  Function loss was due to less movement than normal, weakened movement, incoordination, and impaired ability to execute skilled movement.  There was tenderness and guarding of the left shoulder.  There was a positive Hawkins' Impingement Test.  There was no history of instability or recurrent dislocation of the glenohumeral joint noted.  The examiner noted degenerative changes and narrowing in the acromioclavicular joint.  
The Veteran reported he was an industrial fireman for a roofing plant and he had difficulty with lifting weight twenty-five pounds, pulling, pushing, climbing ladders, lifting, reaching, bending down, and connecting and disconnecting aluminum hoses for asphalt to truck and trailer for roofing with his left arm.  There was no other abnormality noted. 

A May 2014 VA treatment record notes complaints of shoulder and left arm pain that has been present for the last two to three years.  Pain is constant in the shoulder area and will travel down the arm to the fingers.  He notices that his bicep muscle will twitch, especially at night; he has also noticed some twitching of the right arm as well.  He indicated his strength is decreased and that he was having trouble lifting anything over thirty pounds, has also noticed that his grip is weaker.  He works as a fireman and has to do heavy lifting daily.  He denied any instability or difficulty walking, and had no falls.  

A January 2015 VA examination report reflects left subacromial/subdeltoid bursitis, degenerative changes acromioclavicular joint, and bicipital tendonitis.  The examiner indicated that the October 2010 examiner misquoted the evaluation that was made, and he should not be service connected for acromioclavicular degenerative changes, and he should only be service-connected for bursitis of the left shoulder.  He explained a right shoulder radiograph in January 2015, which shows acromioclavicular joint degenerative disease, had the same degree of acromioclavicular joint degenerative disease as in the left shoulder degree at that time.  The first finding of left shoulder acromioclavicular degenerative disease was in October 2010 with normal radiographs in September 1996, August 1985, as well as in the military in January 1990.  Thus, the examiner indicated the acromioclavicular degenerative joint disease is not related to the Veteran's military service and is age related, as it developed fifteen years after he left military, and at an appropriate age.  He explained the Veteran should be service connected for left shoulder tendonitis, as this was his initial service connection, and he has findings of it still.  He noted the shoulder tendonitis appears to be the reason for the range of motion reduction bilaterally, and for the positive Hawkins bilaterally.  He noted the Veteran has had periodic findings of subacromial bursitis, but does not have overt subacromial bursitis currently.

The Veteran stated that his right arm was "shaking and jumping" and he had right hand numbness until he had cervical surgery in July 2014 and that he stopped working after neck surgery.  He denied left shoulder swelling, stiffness, redness, heat, popping, clicking locking, giving way, fracture, subluxation, dislocation, surgery, or other complaints.  He indicated he has left arm numbness due to the neck, and stated the left arm jumps but he has no numbness.  He stated he periodically loses strength in left arm and in right arm due to his neck.  He denied having any shoulder problems; has only problems related to the neck: bilateral tingling and numbness, decreased grip since surgery.  He denied right or left shoulder pains.  There was no clicking or catching or mechanical shoulder symptoms on either shoulder, no history of recurring subluxation or dislocation of glenohumeral joint.  There were no reported flare ups. 

Range of motion of the left shoulder was to 160 degrees and abduction was to 140 degrees with no pain noted.  There was no pain with weight-bearing noted.  There was no additional limitation of motion following repetitive-use testing.  

The examiner explained he has right and left shoulder range of motion limitation, most likely related to limited full use of the shoulders and resulting adhesion, also related to weight gain.  He has no problem with left arm that he does not have with right, and he had some bilateral difficulty with lifting weights over thirty pounds overhead.  There was no ankylosis noted.  On basis of shoulders, the examiner concluded he is able to work.

The examiner explained Deluca provisions cannot be clearly delineated.  During a flare up, the Veteran could have limitations in range of motion, endurance, joint
function, and amount of pain in functional capacity, but he was unable to estimate the additional loss of range of motion, endurance, joint function, and amount of pain in functional capacity during a flare up without resorting to mere speculation. He explained coordination is a central nervous system function.  Fatigue, weakness, lack of endurance, lack of coordination and pain on repeated use (if present) do not additionally limit joint function.  These do not limit functional ability during any portion of the examination.  He further explained it is not possible to give any comment other than speculation as to any limitation when examinee is not present for evaluation; statements by examinee are entirely subjective.

During the May 2016 hearing, the Veteran reported that he experienced flare-ups, which resulted in jumping pain and that he has to stop and relax.  He indicated that he has not taken off of work due to his left shoulder disability.  

The Veteran underwent an additional VA examination in February 2017.  He reported occasionally having pain and muscle spasms in his left shoulder when the weather changes and when lifting a lot.  Flexion and abduction of the left shoulder was to 180 degrees with no pain.  There was no additional limitation of motion following repetitive-use testing.  There was no evidence of pain with weight-bearing.  The examiner indicated the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare up and that it is not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  There was no instability noted.  There was no ankylosis.  The examiner indicated joint testing as required under Correia requirements was performed as medically appropriate.

After review of the evidence, the Board finds that of 20 percent, but no higher is warranted for bursitis and tendonitis of the left shoulder during the appeal period.  Here, during the October 2010 VA examination, the Veteran had discomfort during forward flexion at the final 30 degrees (approximately 150 degrees) and the Veteran reported that his pain during flare-ups caused increased pain of up to 8/10 lasting 25-30 minutes.  The examiner also indicated that the Veteran may experience further limitation of motion during these flare-ups, although he could not provide an estimate.  The November 2011 VA examination report reflects the Veteran experienced pain during left shoulder flexion at 90 degrees.  Although the 2015 and 2017 VA examination reports noted flexion to 160 degrees and abduction to 140 degrees, and flexion and abduction to 180 degrees, respectively, the range of motion testing did not capture the additional limitation of motion caused by the Veteran's flare-ups.  Furthermore, the April 2015 examiner also indicated that the Veteran's flare-ups could cause additional limitation of motion.  The Veteran credibly reported that he experienced flare ups that caused limitation in motion.  Thus, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's left shoulder disability more nearly approximate flexion limited at shoulder level for the entire appeal period.  As applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to a rating of 20 percent is warranted for the left shoulder disability for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  To the extent that the examinations were inadequate with regard to flare-ups, the Board has remedied this inadequacy by itself estimating the degree of additional limitation of motion caused by flare-ups in a manner favorable to the Veteran. Cf. Sharp v. Shulkin, __ Vet. App. __, No. 16-1385 (Sept. 6, 2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating). 

However, the evidence does not reflect that the Veteran's left shoulder motion was limited to midway between side and shoulder level in either flexion or abduction.  In this case, range-of-motion testing shows limitation of flexion to 90 degrees at the November 2011 VA examination, at worst.  Thus, the Veteran's left shoulder did not show limitation of motion to midway between the side and shoulder level, or 45 degrees.  Moreover, there is no indication at any point during the appeal period that the Veteran's limitation of motion of the right arm has been limited to 25 degrees from the side, even during flare-ups or when pain is considered.  Here, the Veteran indicated that his work required heavy-lifting and that he took breaks, but there is no indication that his left arm was limited from midway between the side and shoulder level.  The Board finds that this evidence does not support a rating higher than 20 percent for left shoulder disability under Diagnostic Code 5201.

The Board also finds that there are no other potentially applicable Diagnostic Codes by which to consider the Veteran's service-connected left shoulder tendonitis and bursitis.  Although there is radiological evidence of arthritis of the acromioclavicular joint of the shoulder and left shoulder impingement, the January 2015 VA examiner indicated that these are not service-connected conditions of the left shoulder.  Nonetheless, the Veteran is being rated for limitation of motion of the shoulder associated with those changes, as there is no medical determination delineating the limitation in range of motion caused by each of the separate left shoulder conditions.  Additionally, a rating based on limitation of motion cannot be combined with a rating for arthritis of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Further, there is no evidence that the Veteran experiences disability comparable to ankylosis to warrant a higher rating under Diagnostic Code 5200, or that he experiences any impairment of the humerus, or impairment of the clavicle or scapula making rating under Diagnostic Code 5202 and 5203 inappropriate.  Finally in this regard, the argument that entitlement to separate disability ratings for flexion and abduction limitations is warranted as a general matter was explicitly rejected in Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (rejecting argument that one disability manifesting in multiple symptoms could receive two separate ratings within a particular diagnostic code "unless the regulation expressly provides otherwise").  The Court subsequently stated that the holding in Cullen specifically prohibits separate disability ratings for abduction and flexion limitations for a shoulder disability.  Burton v. Shinseki, 25 Vet. App. 1, 6 (2011).

In addition, although the Veteran reported one instance of giving way of the arm in the October 2010 VA examination, the Veteran denied such symptom in the subsequently VA examinations and VA treatment record, and the VA examiners found no instability in the arm.  

The Board additionally notes that the Veteran's neurological complaints related to his arm has been associated with his cervical spine disability, as reflected in the record and as reported by the Veteran, for which service connection was denied by the RO in a December 2016 rating decision and is not currently on appeal. 

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the left shoulder disability renders him unemployable, nor does the Veteran assert that he is unemployable.  Here, the Veteran has continuously been working as an industrial fireman and stopped working due to his non-service-connected neck disability following his 2014 neck surgery, as noted in the January 2015 VA examination.  Further, the VA examiners found that the Veteran was able to work.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, a rating of 20 percent, but no higher, is warranted for left shoulder disability for the entire appeal period.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Moreover, there is no evidence or argument that any higher rating is warranted for this disability under any potentially applicable diagnostic code.  


ORDER

Entitlement to a rating of 20 percent, but no higher, for left shoulder disability, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran's claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure must be remanded for further development. 

Pursuant to the Board's January 2017 remand, the Veteran was afforded an additional VA examination to address whether the Veteran's February 1981 in-service night sweats was an early manifestation of his diabetes mellitus.  The February 2017 VA examiner explained she was unable to establish a nexus between the "night sweat" noted in treatment records from 1981 to the current diagnosis of diabetes without mere speculation.  She explained there were no records for care or treatment for diabetes in the available service treatment records during the time of the complaint of night sweats.  The Board finds this opinion inadequate, as the examiner relied largely on the lack of contemporaneous medical evidence of treatment or diagnosis of diabetes mellitus.  However, VA regulations specifically provide that a disease need not have been diagnosed or treated in service in order to conclude that it manifested in service.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Moreover, opinions that do not offer a conclusion because it cannot be given "without resort to speculation" are disfavored.  Jones v. Shinseki, 23 Vet.  App. 382 (2009).  Consequently, a remand is warranted for a VA opinion to address the etiology of the Veteran's diabetes mellitus.  

Accordingly, the remaining claim on appeal is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate physician addressing the following: (a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during service, or is otherwise related to service, to specifically include complaints of night sweats, as noted in the February 1981 service treatment records, (b) in general, whether night sweats are an early manifestation of diabetes mellitus, and (c) whether it is at least as likely as not that the Veteran's complaints of in-service night sweats was an early manifestation of his diabetes mellitus. (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other evidence and the Veteran's competent assertions of continuity of his symptoms since service.  The physician is advised that the Veteran is competent to report symptoms such as night sweats, and that his assertions in this regard must be considered in formulating the requested opinion.

The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

The physician must explain the rationale for all opinions.

2.  After the above action is completed, readjudicate the claim for service connection for diabetes mellitus.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


